DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, 18, recite the limitation “wherein the at least one reactive alert is not instantly dismissible by the user” in all occurrences, was not described in the specification.
Claims 2-5, 7-14, 16-20 incorporated the problem of claims 1, 10, 18 by dependencies.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 1, 5, 7, 10, 14, 16, 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov et al. (US 2019/0015571) in view of Sambelashvili et al. (US 2019/0255235). 
Regarding claims 1, 10, Voskoboynikov discloses a controller for an implantable blood pump (page 2, [0010]), comprising: processing circuitry in communication with the implantable blood pump and configured to generate at least one preventative alert (sounding an alarm) before occurs at the implantable blood pump (page 2, [0010)); generate at least one reactive alert in response occurring at the implantable blood pump (1-60 minutes from the blood pump in page 2, [0022-0023]).
 Voskoboynikov discloses all the limitations set forth above but fail to explicitly disclose an adverse event, wherein the at least one preventative alert is dismissible by a user; and the adverse event; wherein the at least one reactive alert is not instantly dismissible by the user.
 However, Sambelashvili discloses an adverse event (page 4, [0029]), wherein the at least one preventative alert is dismissible by a user (on/off state of pump 116 via user input in page 4, [0029, 0033]); and the adverse event (page 4, [0029, 0033)); wherein the at least one reactive alert is not instantly dismissible by the user (off to breakup or dislodge the thrombus in page 2, [0020]; page 4, [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Sambelashvili within the system of Voskoboynikov in order to accurately control the blood pump based on the signal in generating an alert thereby increasing the reliability of the system.

Regarding claims 5, 14, Voskoboynikov and Sambelashvili disclose all the limitations set forth in claim 1 and Sambelashvili further discloses wherein the at least one preventative alert is a vibratory alert (page 1, [0007)).
Regarding claims 7, 16, Voskoboynikov and Sambelashvili disclose all the limitations set forth in claim 1 and Sambelashvili further discloses wherein the at least one preventative alert is a text alert (page 4, [0033]).
 Regarding claim 21, Voskoboynikov discloses wherein the adverse event is a suction event (power consumed by the impantable blood pump in page 1, [0008]).
Regarding claim 22, Voskoboynikov discloses wherein the predetermined duration of time is five minutes (page 2, [0022]).

   Claims 2-3, 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov
in view of Sambelashvili as applied to claim 1 above, and further in view of Fobi (US 2008/0195061).
 Regarding claims 2, 11, Voskoboynikov and Sambelashvili discloses all the limitations set forth in claim 1 but fail to explicitly disclose wherein the at least one preventative alert includes an alert notifying a user to hydrate. 
However, Fobi discloses wherein the at least one preventative alert includes an alert notifying a user to hydrate (page 5, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Fobi within the system of Voskoboynikov and Sambelashvili in order to enhance the bioavailability of the pump and maintain a therapeutically effective circulating plasma and blood concentration that exhibits little or no toxicity thereby improving the reliability of the system. 

Regarding claims 3, 12, Voskoboynikow, Sambelashvili, and Fobi disclose all the limitations set forth in claim 1 and Fobi further discloses wherein the at least one preventative alert includes an alert notifying a user to take medication (take a certain amount of fluid in page 5, [0047)).

   Claims 4, 8-9, 13, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov in view of Sambelashvili et al. as applied to claim 1 above, and further in view of Neravati et al. (US 2017/0372592).
 Regarding claims 4, 13, Voskoboynikov discloses all the limitations set forth in claim 1 but fails to explicitly disclose wherein the at least one preventative alert is a silent alert.
 However, Neravati discloses wherein the at least one preventative alert is a silent alert (page 5, [0051)). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Neravati within the system of Voskoboynikov and Sambelashvili in order
to enhance the bioavailability of the pump and maintain a therapeutically effective circulating plasma and blood concentration that exhibits little or no toxicity thereby improving the reliability of the system.
   Regarding claims 8, 17, Yoskoboynikov , Sambelashvili, and Neravati disclose all the limitations set forth in claim 1 and Nevarati further discloses wherein the at least one preventative alert is dismissible (page 5, [0038)]).
 Regarding claim 9, Yoskoboynikov, Sambelashvili, and Neravati disclose all the limitations set forth in claim 1 and Neravati further discloses wherein the processing circuitry is further configured to log the generated at least one preventative alert and to not generate a notification of the at least one preventative alert (page 5, [0038, 0051)]).

   Claims 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov in view of
Fobi (US 2008/0195061) and further in view Sambelashvili et al. (US 2019/0255235).
   Regarding claim 18, Voskoboynikov discloses a controller for an implantable blood pump (page 2, [0010]), the controller having a display (page 2, [0010]), the controller (page 2, [0010]); comprising: processing circuitry in communication with the implantable blood pump (page 2, [0010]).
  Voskoboynikov discloses all the limitations set forth above but fails to explicitly disclose a haptic device coupled to the controller; and with the haptic device, the processing circuitry being configured to generate at least one preventative alert as a vibratory alert from the haptic device and as a text alert on the display;  before adverse event occurs, wherein the at least one preventative alert is dismissible by a user, and generating at least one reactive alert in response to the adverse event; occurring wherein the at least one reactive alert is not instantly dismissible by the user.
 However, Fobi discloses a haptic device coupled to the controller (fig. 2; page 5, [0044]); and with the haptic device, the processing circuitry being configured to generate at least one preventative alert as a vibratory alert from the haptic device (page 5, [0044]) and as a text alert on the display (page 4, [0037)).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Fobi within the system of Voskoboynikov in order to enhance the bioavailability of the pump and maintain a therapeutically effective circulating plasma and blood concentration that exhibits little or no toxicity thereby improving the reliability of the system.
 Furthermore, Sambelashvili discloses an adverse event (page 4, [0029]), wherein the at least one preventative alert is dismissible by a user (on/off state of pump 116 in page 4, [0029, 0033]); and generate at least one reactive alert in response to the adverse event (page 4, [0029, 0033)); occurring wherein the at least one reactive alert is not instantly dismissible by the user (off to breakup or dislodge the thrombus in page 2, [0020]; page 4, [0029]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Sambelashvili within the system of Voskoboynikov and Fobi, in order to accurately control the blood pump based on the signal in generating an alert thereby increasing the reliability of the system.
 Regarding claim 20, Voskoboynikov , Sambelashvili and Fobi disclose all the limitations set forth in claim 18 and Fobi further discloses wherein the at least one preventative alert is at least one from the group consisting of an alert notifying a user to hydrate and take medication (page 5, [0047]).

  Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Voskoboynikov, Fobi, in view of Sambelashvili as applied to claim 18 above, and further in view of Neravati et al. (US 2017/0372592).
 Regarding claim 19, Voskoboynikov, Fobi, Sambelasvili, disclose all the limitations set forth in claim 18 but fail to explicitly disclose wherein the at least one preventative alert is dismissible.
 However, Neravati discloses wherein the at least one preventative alert is dismissible (page 5, [0038]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Neravati within the system of Voskoboynikov, Sambelashvili and Fobi in order to enhance the bioavailability of the tool and maintain a therapeutically effective circulating plasma and blood concentration that exhibits little or no toxicity thereby improving the reliability of the system.

                                                        Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kudlik (US 2019/0351116) discloses current-speed..........Lvads. 
Kalia et al. (US 2019/0189274) discloses security....devices. 
Han et al. (US 6,268,161) discloses biosensor. 
Sasaki (US 2011/0032107) discloses abnormality........program. 
Rudser (US 2017/0182232) discloses vad controller tester. 
Mi et al. (US 2020/0129099) discloses multi-sensor diabetes management system. 
Uhr et al. (US 2010/0184742) discloses polymorphisms....... medicaments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


DP
October 19, 2022

                                                                                  /DANIEL PREVIL/                                                                                  Primary Examiner, Art Unit 2684